Citation Nr: 0109854	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-06 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether or not a timely notice of disagreement has been 
filed for service connection for a back condition.

2.  Entitlement to a compensable evaluation for retinal 
tears. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, found that a 
timely Substantive Appeal had not been filed to perfect the 
appeal of a June 1994 RO decision denying service connection 
for a back disability, and continued a noncompensable 
evaluation for retinal tears.  (An RO decision in June 2000 
granted service connection for a chronic low back strain with 
degenerative disc disease and a 10 percent rating was 
assigned, effective from April 8, 1996.)

In December 2000, the veteran appeared at a personal hearing 
before the undersigned member of the Board sitting in 
Washington, D.C.  At that hearing the veteran, through his 
representative, requested an effective date for service 
connection for a back condition, prior to April 8, 1996.  
This issue, however, has not been developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

The Board observes that, by letter dated in April 2001, the 
Board denied the veteran's motion for reconsideration of a 
November 1989 Board decision which denied service connection 
for back and bilateral hip disabilities, to include 
arthritis.





FINDINGS OF FACT

1.  An RO decision in June 1994 denied the veteran's claim 
for service connection for a back condition; the veteran 
submitted a timely Notice of Disagreement to that decision 
and was issued a Statement of the Case; thereafter, a VA Form 
1-9 was submitted  by the veteran and received by the RO in 
April 1996.

2.  The veteran did not submit a timely Substantive Appeal to 
perfect his appeal of the June 1994 RO decision denying 
service connection for a back condition.


CONCLUSION OF LAW

The veteran has not submitted a timely Substantive Appeal 
with respect to the denial of service connection for a back 
condition.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

Service connection for a back condition was denied in a June 
1994 rating decision.  The veteran was informed of the 
decision and of his appellate rights.  In response to his 
Notice of Disagreement, he was provided a Statement of the 
Case on the issue in June 1995.  The veteran did not file a 
Substantive Appeal until April 1996.  The Board notes that an 
RO decision in June 2000 granted service connection for 
chronic low back strain with degenerative disc disease, and a 
10 percent rating was assigned, effective from April 8, 1996, 
the date of receipt of the veteran's VA Form 1-9, which the 
RO determined was the date of receipt of a reopened claim.  

Since a Substantive Appeal with respect to the denial of 
service connection for a back condition was not received 
within one year of notice of the June 1994 rating decision or 
within 60 days of the issuance of the Statement of the Case, 
the Board concurs with the RO in concluding that the veteran 
has not filed a timely Substantive Appeal with respect to the 
June 1994 RO decision denying service connection for a back 
condition.  Accordingly, the appeal with respect to this 
issue must be dismissed.


ORDER

A timely Substantive Appeal with regard to the June 1994 
decision which denied service connection for a back condition 
was not timely submitted, and the appeal is dismissed.


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  During 
the pendency of the veteran's appeal but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000 (VCAA) became law.  Pub. L. 106-475, 114 Stat. 2096 
(2000).  This liberalizing legislation is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

VCAA mandates that VA shall provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
It also includes new notification provisions; it requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran contends that his symptomatology associated with 
retinal tears has worsened.  Private eye examination dated 
February 1990 showed an impression of presbyopia, status post 
retinal repair, left eye.  There was corrected visual acuity 
at 20/20 bilaterally.

In his March 1997 RO hearing the veteran testified that his 
service-connected eye disorder was manifested by blurry 
vision, headaches, and light sensitivity.  The veteran also 
testified that he last saw a physician for his eye condition 
in 1993 or 1994 and was prescribed artificial tears for his 
eyes during that time.  In his December 2000 Travel Board 
hearing, the veteran testified that he had eye pain and 
headaches every day, as well as light sensitivity.  The 
veteran indicated that his last VA examination was in 1999.

The Board notes that the evidence of record does not contain 
1993, 1994, or 1999 VA or private eye examinations as noted 
by the veteran in his hearings.  VA's duty to assist veterans 
in developing facts pertinent to a claim includes obtaining 
pertinent medical records, when VA is placed on notice that 
such records exist.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  Moreover, VA medical records are constructively in 
possession of VA adjudicators and should be obtained as they 
are relevant to the claim for a compensable rating for the 
veteran's eye disorder.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Any other recent non-VA treatment records should 
also be secured.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must contact the veteran for 
the purpose of determining the names 
which VA facilities he has received 
evaluation or treatment for an eye 
disorder, to include 1993 and 1994 out-
patient clinic records, and a report of a 
VA examination performed in 1999.  Any 
such VA medical records (not already in 
the claims folder) must be obtained and 
associated with the claims file.

2.  The RO should contact the veteran for 
the purpose of obtaining the names and 
addresses of any private medical care 
providers who have provided any 
evaluation or treatment for an eye 
disorder since service.  After obtaining 
appropriate consent from the veteran to 
the release of medical records, the RO 
should contact any medical care providers 
reported by the veteran and request 
copies of pertinent records.  38 C.F.R. 
§ 3.159 (2000).

3.  The veteran should be scheduled for a 
VA eye examination for the purpose of 
ascertaining the severity of his service-
connected retinal tears.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination, and all indicated tests 
should be accomplished.  The examiner 
should be requested to express an opinion 
as to the amount of functional impairment 
(i.e., loss of visual acuity or visual 
field) due to the veteran's service-
connected retinal tears.  The examiner 
should provide a complete rationale for 
all conclusions reached.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted.  The RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case addressing any issues which remain 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran to ensure 
an adequate record for appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 



